            CASE 0:21-cv-01398-PJS-TNL Doc. 2 Filed 06/14/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Church of the Nativity d/b/a Nativity                     Case No: 21-cv-1398
 Episcopal Church,

                       Plaintiff,

       v.

 GuideOne Specialty Mutual Insurance
 Company,

                       Defendant.

                   STIPULATION TO AMEND CASE SCHEDULE
              AND JOINT REQUEST FOR TELEPHONE CONFERENCE

       Pursuant to Federal Rule of Civil Procedure 6(b), and based on the agreement of the

parties and their joint statement of good cause below, Plaintiff and Defendant hereby

jointly request that the Court extend initial case deadlines and schedule an initial telephonic

case management conference as more fully described below.

                               FACTUAL BACKGROUND

       This case arises from a disputed property insurance claim for which Defendant

demanded appraisal. In the property insurance context, appraisal is an alternative process

for resolving disputes concerning the amount of loss in which each party appoints an

appraiser, the appraisers appoint an umpire, and the three-person appraisal panel resolves

the dispute by agreement of at least two members. The parties agree that appraisal is an

appropriate method for resolving their dispute regarding the disputed amount of the

claimed loss but have not yet proceeded with appraisal because Plaintiff objects to the

appraiser appointed by Defendant.
          CASE 0:21-cv-01398-PJS-TNL Doc. 2 Filed 06/14/21 Page 2 of 4




       On May 14, 2021, Plaintiff filed suit in Minnesota state court, asserting a claim for

breach of contract, and a claim for a declaratory judgment that Defendant must appoint a

different appraiser. (ECF Doc. 1, Ex. 1 pp. 4-5.) On May 19, 2021, Plaintiff filed (in state

court) its Notice of Motion and Motion to Compel Defendant to Name a New Appraiser,

to Compel Appraisal, and Stay Litigation. (ECF Doc. 1, Ex. 1 p. 14.) On June 14, 2021,

Defendant removed the case to this Court.

       Having met and conferred through their respective counsel, the parties agree that

the central matter to be addressed by the Court is whether Defendant’s appointed appraiser

may serve in that role. The parties further agree that resolution of that issue may moot the

other issues in the lawsuit and may lead to dismissal of the remainder of Plaintiff’s claims.

Accordingly, the parties anticipate that Plaintiff will promptly file a motion like the one it

filed in state court, thereby bringing what is currently the central issue in the case before

this Court for resolution.

       The most immediate deadline in this case is for Defendant to answer or otherwise

respond to the Complaint. Per Fed. R. Civ. P. 81(c)(2)(C), that deadline is Monday,

June 21, 2021. (Seven days after the June 14, 2021 removal of the case to this Court.) That

deadline will be followed by deadlines for the joint Rule 26(f) report, initial disclosures

and document productions pursuant to Rule 26(a), and others. The parties agree that

extending these deadlines until after the Court resolves Plaintiff’s motion on the appraiser

issue is likely to preserve the resources of the Court and the parties.




                                              2
          CASE 0:21-cv-01398-PJS-TNL Doc. 2 Filed 06/14/21 Page 3 of 4




                           STATEMENT OF GOOD CAUSE

       “When an act may or must be done within a specified time, the court may, for good

cause, extend the time . . . with or without motion if the court acts, or if a request is made,

before the original time or its extension expires.” Fed. R. Civ. P. 6(b). Here, the June 21

deadline for Defendant to respond to the Complaint has not passed, nor have the other

deadlines described above. Good cause to extend these deadlines exists because doing so

is likely to preserve the resources of the Court and the parties, and because these procedural

steps may become moot through the resolution of the appraiser issue.

                                 PRAYER FOR RELIEF

       Based on the foregoing, Plaintiff and Defendant hereby jointly and respectfully

request that the Court extend the deadline for Defendant to respond to the Complaint to

Tuesday, September 7, 2021. The parties further request that the Court schedule an initial

telephonic status conference to discuss how best to address other initial procedural steps

such as those required by Rule 26.

                                           SMITH JADIN JOHSON, PLLC

Dated: June 14, 2021                        /s/ Alexander M. Jadin
                                           Alexander M. Jadin (#387219)
                                           Marcus P. Zelzer (#401944)
                                           7900 Xerxes Avenue, Suite 2020
                                           Bloomington, MN 55431
                                           952-388-0289
                                           ajadin@ssjlawfirm.com
                                           mzelzer@sjjlawfirm.com

                                           Attorneys for Plaintiff




                                              3
        CASE 0:21-cv-01398-PJS-TNL Doc. 2 Filed 06/14/21 Page 4 of 4




                                   ZELLE LLP

Dated: June 14, 2021                /s/ Dennis Anderson
                                   Lindsey A. Davis (#0332148)
                                   Dennis Anderson (#0396147)
                                   500 Washington Avenue South, Suite 4000
                                   Minneapolis, MN 55415
                                   612-339-2020
                                   ldavis@zelle.com
                                   danderson@zelle.com

                                   Attorneys for Defendant




                                     4
